Case 2:85

o Oa NY DN A BP W PO

NO NO HN KL HN PY YY NO RO RR Re eee ee
ON KD A BPW NY KH COD ODO Wry HDA A Bh WY NO KH OC

1.

2.

3.

CERTIFICATE OF SERVICE

served the following documents:

-cv-04544-DMG-AGR Document 571 Filed 06/26/19 Page1of3 Page ID #:29331

I am over the age of eighteen years and not a party to the within-entitled
action. My business address is Orrick, Herrington & Sutcliffe LLP, 777 South
Figueroa Street, Suite 3200, Los Angeles, California 90017. On June 26, 2019, I

DECLARATION IN SUPPORT OF MOTION TO FILE UNDER

SEAL SOME PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT OF
PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
RESTRAINING ORDER AND REQUEST FOR PRELIMINARY
INJUNCTION

[PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER

The following exhibits:

SEAL PORTIONS OF EXHIBITS SUBMITTED IN SUPPORT OF
PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
RESTRAINING ORDER AND REQUEST FOR PRELIMINARY
INJUNCTION

 

Exhibit
Number

Exhibit Title

 

Declaration of E., June 11, 2019

 

Declaration of C., September 21, 2018

 

Declaration of J., June 18, 2019

 

Declaration of J., and J., (An Infant), June 18, 2019

 

Declaration of K., June 18, 2019

 

Declaration of K., June 18, 2019

 

Declaration of L., June 18, 2019

 

Declaration of L., June 18, 2019

 

 

SOY PIAA) Wide

 

Declaration of M., June 18, 2019

 

 

 

 

1

CERTIFICATE OF SERVICE
CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 571 Filed 06/26/19 Page 2o0f3 Page ID #:29332

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 10. | Declaration of M. and L., June 18, 2019
2 11. | Declaration of U., June 18, 2019
12. | Declaration of W., June 18, 2019
3 13. | Declaration of Dolly Lucio Sevier, MD and record of physical
4 exams on 21 infants at the Ursula Border Processing Center, June
18, 2019
5 14. | Declaration of K., T., and B., June 18, 2019
6 15. | Declaration of Elora Mukherjee, Esq regarding LRC taking care of
X., June 18, 2019
? 16. | Declaration of A., June 11, 2019
8 17. | Declaration of B., June 11, 2019
9 18. | Declaration of C., June 12, 2019
19. | Declaration of C., June 11, 2019
10 23. | Declaration of E., June 12, 2019
11 25. | Declaration of K., June 12, 2019
26. | Declaration of K., June 12, 2019
12 27. | Declaration of K., June 12, 2019
13 28. | Declaration of K., June 11, 2019
29. | Declaration of L., June 10, 2019
14 30. | Declaration of M., June 11, 2019
15 31. | Declaration of M., June 11, 2019
32. | Declaration of M., June 11, 2019
16 33. | Declaration of O., June 12, 2019
17 34. | Declaration of S., June 15, 2019
18 35. | Declaration of W., June 15, 2019
36. | Declaration of Y., June 6, 2019
19 37. | Ursula Children Visit
20 38. | Declaration of E, June 12, 2019
39. | Declaration of N., June 12, 2019
21 40. | Declaration of A., June 17, 2019
22 41. | Declaration of A., June 19, 2019
42. | Declaration of A., June 19, 2019
23 43. | Declaration of A., June 18, 2019
24 44. | Declaration of A., June 19, 2019
45. | Declaration of C., June 18, 2019
25 46. | Declaration of C., June 20, 2019
26 47. | Declaration of E., June 19, 2019
07 48. | Declaration of E., June 19, 2019
49. | Declaration of E., June 17, 2019
28 50. | Declaration of G., June 19, 2019
CERTIFICATE OF SERVICE
2 CV 85-4544-DMG-AGRX

 

 
Case 2:85-cv-04544-DMG-AGR Document 571 Filed 06/26/19 Page 30f3 Page ID #:29333

So HAN DBD A FF WD LPO =

NHN NO HNO HO LH NHN WN NV NO HH =| He Re Re Se S| SS
Hm ND A fF WH NYO K§ CO OO WBN DH A BP WO WH KH& OC

 

51. | Declaration of G., June 20, 2019

 

52. | Declaration of G. and F., June 17, 2019

 

53. | Declaration of V, June 17, 2019

 

54. | Declaration of K., June 17, 2019

 

55. | Declaration of K., June 19, 2019

 

56. | Declaration of L., on Behalf of N., June 19, 2019

 

57. | Declaration of M., June 17, 2019

 

58. | Declaration of M., June 17, 2019

 

59. | Declaration of M., June 19, 2019

 

60. | Declaration of N., June 19, 2019

 

61. | Declaration of S., June 19, 2019

 

62. | Declaration of Y., June 19, 2019

 

64. | Declaration of K., June 18, 2019

 

65. | Declaration of M., June 19, 2019

 

66. | Declaration of S., June 17, 2019

 

 

 

 

67. | Declaration of Kathleen O’Gorman, June 25, 2019

 

 

 

Upon the following counsel via email:

 

 

Carlton F. Sheffield, Peter D. Keisler,
carlton.f.sheffield@usdoj.gov peter.keisler@usdoj.gov

Christina Parascandola, Yamileth G. Davila,
christina.parascandola@usdoj.gov yamileth.g.davila@usdoj.gov

 

 

Colin A. Kisor,
colin.kisor@usdo].gov

Sarah B. Fabian,
sarah.b.fabian@usdoj.gov

William C. Silvis,
william.silvis@usdoj.gov

I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

Dated: June 26, 2019 x aL

Kevin M. Askew

CERTIFICATE OF SERVICE
3 CV 85-4544-DMG-AGRX
